Citation Nr: 0422030	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to April 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his low back disability has 
increased in severity to the point that he is unable to 
maintain substantially gainful employment.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim was filed after 
November 2000, the provisions of the VCAA are applicable to 
his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
In a January 2004 notice the RO informed the veteran that in 
order to be entitled to a total rating based on 
unemployability he had to have one service-connected 
disability rated at 60 percent or higher, or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher.  The RO did not inform him of the need to submit 
medical evidence showing that he was incapable of 
substantially gainful employment.  The Board finds, 
therefore, that remand of the case is required.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2003).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2003).  
In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability, 
and to the effects of combinations of disabilities.  
38 C.F.R. § 4.15 (2003).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16(a) (2003). 

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The veteran's service-connected disabilities consist of the 
following:  degenerative disc disease at L4-S1, rated as 
60 percent disabling; and carpal tunnel syndrome of the left 
and right hands, each rated as 10 percent disabling.  His 
service-connected disabilities, therefore, meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  

In addition, the veteran contends that the severity of his 
low back disorder has increased to the point that he is able 
to work no more than 3.5 hours per day.  He submitted his 
Form W2 for 2003 showing that in that year he earned 
$7,147.00.  Effective September 24, 2002, the poverty 
threshold for determining marginal employment was $9,039.00.  
See Department of Veterans Affairs, Poverty Threshold, 67 
Fed. Reg. 71,232 (Nov. 29, 2002).  Effective October 14, 
2003, the poverty threshold is $9,183.00.  See Department of 
Veterans Affairs, Poverty Threshold, 68 Fed. Reg. 66,531 
(Nov. 26, 2003).  His employment in 2003 was, therefore, no 
more than marginal, and does not constitute substantially 
gainful employment.

The RO provided the veteran medical examinations in October 
and November 2003.  Neither examiner, however, provided an 
opinion on whether the severity of the veteran's service-
connected disabilities (primarily the degenerative disc 
disease of the lumbosacral spine) precluded him from securing 
and maintaining substantially gainful employment.  The Board 
finds, therefore, that an additional examination is required 
in order for VA to fulfill the duty to assist the veteran in 
developing the evidence in support of his claim.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disability since May 2001.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA orthopedic examination in 
order to obtain a medical opinion on the 
extent to which his low back disability 
prevents him from engaging in 
substantially gainful employment.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the low back and provide a 
diagnosis for any pathology found.  Based 
on the results of the examination, the 
available medical evidence, and sound 
medical principles, the examiner should 
also describe all of the functional 
limitations resulting from the low back 
disability and determine what affect 
those functional limitations would have 
on the veteran's employability.  
Specifically, the examiner should provide 
an opinion on whether the objectively 
demonstrated and medically determined low 
back disability prevents him from 
engaging in substantially gainful 
employment.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


